      1:20-cv-03689-MGL        Date Filed 08/10/21     Entry Number 52       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

JASON MICHAEL MONTGOMERY,                        §
          Plaintiff,                             §
                                                 §
vs.                                              §   Civil Action No. 1:20-03689-MGL
                                                 §
NURSE GERI GILLESPIE, LIEUTENANT                 §
TAHIRAH THOMAS, and CAPTAIN                      §
MICHAEL RASAR,                                   §
          Defendants.                            §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff Jason Michael Montgomery (Montgomery), proceeding pro se, filed this lawsuit

under 42 U.S.C. § 1983 for alleged violations of his constitutional rights against Nurse Geri

Gillespie (Gillespie), a nursing subcontractor used by the Barnwell County Detention Center

(BCDC), Lieutenant Tahirah Thomas (Thomas) and Captain Michael Rasar (Rasar) of the BCDC,

and Officer German Galarza (Galarza) of the Barnwell County Sherriff’s Department. The Court

previously dismissed Galarza from this action.

       The matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge suggesting Thomas and Rasar’s motion for summary judgment

be granted, as well as Gillespie’s motion for summary judgment. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the
      1:20-cv-03689-MGL          Date Filed 08/10/21      Entry Number 52         Page 2 of 3




Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on March 25, 2021. That same day, the Clerk of

Court docketed a supplemental filing from Montgomery in opposition to Thomas, Rasar, and

Gillespie’s motions for summary judgment. Several days later, on March 29, 2021, the Clerk of

Court docketed another supplemental filing from Montgomery in opposition to Thomas, Rasar,

and Gillespie’s motions for summary judgment. These two supplements merely reiterate the same

arguments made by Montgomery in his response and sur reply to Thomas, Rasar, and Gillespie’s

motions for summary judgment, as well as include non-relevant information such as a copy of a

letter he wrote to a news station about his case.

       But, Montgomery failed to file any objections to the Report. “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standards

set forth above, the Court adopts the Report and incorporates it herein. Therefore, Thomas and



                                                    2
      1:20-cv-03689-MGL         Date Filed 08/10/21      Entry Number 52        Page 3 of 3




Rasar’s motion for summary judgment, and Gillespie’s motion for summary judgment, are

GRANTED.

       IT IS SO ORDERED.

       Signed this 10th day of August 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
